IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TULLYTOWN BOROUGH,                       : No. 121 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
EDWARD ARMSTRONG, ROBERT                 :
CAMPANARO, EDWARD CZYZYK, AND            :
GEORGE FOX,                              :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of September, 2016, the Petition for Allowance of Appeal

is DENIED.